F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            FEB 13 2002
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 01-1110
                                                      (D.C. No. 00-B-771)
    $9,020.00 IN UNITED STATES                             (D. Colo.)
    CURRENCY,

                Defendant,


    JEFFREY SCOTT COBB,

                Claimant-Appellant.


                             ORDER AND JUDGMENT           *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       In this civil forfeiture case, claimant Jeffrey Scott Cobb appeals from the

district court’s ruling striking his pleadings and denying his motion to amend, and

from the subsequent judgment granting title to the subject money to the United

States. Because we conclude that the district court abused its discretion in the

initial ruling, we reverse the district court’s judgment and remand this case for

further proceedings. Claimant’s motion to proceed without prepayment of costs

and fees is granted.

       Rule C(6) of the Supplemental Rules for Certain Admiralty and Maritime

Claims governs the procedures for filing a claim in a civil forfeiture case.

See United States v. $88,260.00 in United States Currency        , 925 F. Supp. 838, 840

(D.D.C. 1996). The version of the rule in place at the time this forfeiture case

arose provided that a claimant must file a verified claim within ten days after

receipt of proper notice of the complaint,    1
                                                  and shall serve an answer within

twenty days after the filing of the claim. The court may extend the time periods

for filing the initial claim.   See United States v. 51 Pieces of Real Prop.   , 17 F.3d

1306, 1318 (10th Cir. 1994). This court has remarked that “[t]he purpose of the


1
       The Supplemental Rules were amended effective December 1, 2000, to
provide claimants with twenty days to file a claim where the forfeiture is based on
violation of a federal statute.

                                             -2-
time restriction in Supplemental Rule C(6) is to force claimants to come forward

as soon as possible after forfeiture proceedings have been initiated so that all

interested parties can be heard and the dispute resolved without delay. The

purpose of the verification requirement is to prevent false claims.”   Id. at 1318

(quotation and citations omitted).

       In this case, appellant, proceeding pro se, filed a pleading within ten days

of service of the forfeiture complaint, entitled “Petition for Remission.” It was

verified by affidavit. Appellant did not file a separate answer as envisioned by

Rule C(6). Nonetheless, the petition for remission asserted appellant’s claim to

the money, presented argument contesting the government’s allegations that the

money was derived from illegal sources, namely drug sales, and included

evidence supporting his claim to the money. When the government asserted that

appellant’s petition for remission did not satisfy the requirements of Rule C(6),

appellant first sought leave to restyle his petition for remission as a verified claim

and answer. After further argument from the government that his petition for

remission was not a proper answer, appellant sought leave to amend. He did not

attach proposed amended pleadings, but stated in his motion that he intended

solely to restyle his pleading to conform with the rule, and would not add new

claims, evidence, or arguments.




                                            -3-
       Appellant’s argument, both before the district court and before this court on

appeal, is that the district court should have construed his petition for remission

as a verified claim and answer because it satisfies the fundamental requirements

of Rule C(6), or, alternatively, that the district court should have granted him

leave to amend his petition for remission to conform with the Rule. The district

court concluded that the petition for remission “cannot be considered either

a claim or an answer,” R. Vol. I, doc. 19, at 4, without discussing the

requirements of Rule C(6) or whether the contents of the petition for remission

satisfied them. The court then analyzed whether it should exercise its discretion

to allow a late filing of the claim and answer, without directly addressing

appellant’s motions to restyle the petition for remission or amend his pleadings.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

review these rulings of the district court only for abuse of discretion.   See United

States v. Three Parcels of Real Prop.     , 43 F.3d 388, 391 (8th Cir. 1994). We

conclude that the district court abused its discretion in ruling that appellant’s

petition for remission could not be construed as a verified claim and answer

because this ruling ignores the requirement that pro se pleadings are to be

liberally construed. The case cited by the district court as support for its ruling,

distinguishing petitions for remission in administrative forfeiture proceedings

from verified claims in judicial forfeitures, does not stand for the proposition that


                                             -4-
a pro se pleading styled as a petition for remission cannot be construed as

a verified claim and answer. Further, the oft-cited statement that courts may

require strict compliance with Rule C(6) does not negate the liberal construction

due pro se pleadings.

       Appellant’s petition for remission satisfies the fundamental requirements of

Rule C(6) for the filing of a verified claim. It was both verified   2
                                                                         and filed within

the ten-day time period required by the rule. As such, it clearly and promptly

notified both the court and the government that appellant was asserting a claim to

the money. In light of appellant’s pro se status, and because appellant’s petition

for remission satisfied both the requirements and underlying purposes of Rule

C(6), the district court should have construed his petition liberally as a verified

claim. See United States v. 1 Street A-1     , 885 F.2d 994, 999-1000 (1st Cir. 1989)

(construing a timely verified answer as both a claim and answer pursuant to

Rule C(6)).

       The government concedes that the petition for remission could be construed

as a verified claim, but contends that it cannot be considered to be an answer as


2
       The district court stated that appellant’s petition for remission was
“self-verified,” R. Vol. I, doc. 19 at 4, but applicable law does not require
otherwise. Appellant stated that his verification was under penalty of perjury
and made pursuant to 28 U.S.C. § 1746. That statute provides that unsworn
written statements subscribed under penalty of perjury will have the same effect
as verification for purposes of “any law of the United States.”    Id. ; see Green v.
Branson , 108 F.3d 1296, 1302 (10th Cir. 1997).

                                             -5-
well. It argues that the petition for remission fails as an answer because it did not

deny or admit the allegations in the forfeiture complaint or set out affirmative

defenses. This argument ignores both the substance of appellant’s petition for

remission and the meaning of liberal construction. This court has stated that

liberal construction of pro se pleadings “means that if the court can reasonably

read the pleadings to state a valid claim on which the plaintiff could prevail, it

should do so despite the plaintiff’s failure to cite proper legal authority, his

confusion of various legal theories, his poor syntax and sentence construction, or

his unfamiliarity with pleading requirements.”      Hall v. Bellmon , 935 F.2d 1106,

1110 (10th Cir. 1991) (determining whether pro se      plaintiff stated a claim under

Fed. R. Civ. P. 12(b)(6));   see also id. at 1110 n.3 (noting that the liberal

construction requirement applies to all proceedings involving pro se litigants).

A fair reading of appellant’s petition for remission clearly demonstrates a

challenge to the allegations in the government’s complaint and an intent to refute

the government’s case. Further, appellant did not rely on conclusory allegations,

but presented evidence supporting his contentions that the money was

unconnected with illegal activity. We conclude that appellant’s petition for




                                            -6-
remission satisfies the fundamental requirements of an answer to the

government’s complaint.   3



      In this case, where the timeliness and verification requirements of

Rule C(6) have been met, and where the pro se petition for remission contains the

kinds of arguments, evidence, and implied denials generally accepted in pro se

answers, the district court abused its discretion in failing to construe appellant’s

petition for remission as a verified claim and answer under Rule C(6).

      Having ruled that appellant had filed neither a claim nor an answer, the

district court further erred in failing to address appellant’s motions to restyle his

petition for remission as a verified claim and answer and to amend his pleadings

to conform with Rule C(6). Instead, the district court discussed whether it should

allow appellant to file a late claim and answer. Because appellant had timely

filed a pleading in the case, although unsatisfactory in the court’s judgment, the

inquiry should have been whether to allow appellant leave to amend his pleadings.

We agree with appellant that the district court failed to engage in the proper



3
       The government makes two other arguments, both lacking in merit. First,
without citation to supportive authority on point, it asserts that the rule requires
two separate documents. This argument is in conflict with and weighs heavily
against the liberal construction due pro se pleadings. Second, it acknowledges
that while at least one circuit has construed a verified answer as both a claim and
answer, it “was unable to find any case standing for the reverse proposition.”
Appellee’s Br. at 12. Our legal system does not require such a narrow tailoring of
the facts before a case can be considered precedential or persuasive.

                                          -7-
analysis on this point,   see, e.g., Castleglen, Inc. v. RTC   , 984 F.2d 1571, 1585

(10th Cir. 1993), and further conclude that any such analysis would indicate that

amendment should have been granted. In light of appellant’s timely pleading

satisfying the requirements of both a verified claim and answer, there was no

undue delay in the case as a result of appellant’s conduct. The government cannot

claim surprise or prejudice because appellant set out the basis for his claim and

his arguments against the government’s case in his initial pleading. Finally, no

bad faith or dilatory motive has been ascribed to appellant. He has answered

every government pleading promptly and clearly set out his claims and objections.

       The government argues that amendment of appellant’s pleadings would be

futile because the petition for remission fails to set out a legitimate defense to the

proposed forfeiture. It challenges appellant’s evidence and argues against his

claims. However, this is not the stage at which such an assessment should be

made. See United States v. 116 Emerson St.          , 942 F.2d 74, 78 (1st Cir. 1991).

The overriding purpose of Rule C(6) is to identify claimants and allow them

standing in the forfeiture to proceed in defense.       Cf. United States v. One Dairy

Farm , 918 F.2d 310, 311-12 (1st Cir. 1990). Because appellant’s claims are

neither specious nor conclusory, we conclude that amendment would not have

been futile. Therefore, failing to allow amendment under these circumstances

was also an abuse of discretion.


                                              -8-
       The judgment of the United States District Court for the District of

Colorado is REVERSED, and this case is REMANDED for further proceedings

in light of this decision.


                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                         -9-